Citation Nr: 1212308	
Decision Date: 04/04/12    Archive Date: 04/11/12

DOCKET NO.  08-16 878	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for a left knee disorder.

2.  Entitlement to service connection for a right hip disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. J. In, Associate Counsel



INTRODUCTION

The Veteran served on active duty from February 2003 to July 2004.  This matter comes properly before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office in Detroit, Michigan (RO).

In February 2007, the Veteran submitted a claim of entitlement to service connection for a left hip disorder, which was denied in November 2007.  However, on an October 2007 VA examination, the Veteran denied having any left hip problems.  Instead, he reported right hip numbness.  Further, in March 2012, the Veteran, through his representative, listed the issue of entitlement to service connection for a right hip disability in the written brief presentation.  Accordingly, the Veteran's February 2007 claim herein will be addressed as captioned above.

The issue of entitlement to service connection for a right hip disorder is remanded to the RO via the Appeals Management Center in Washington, DC.


FINDING OF FACT

The competent evidence of record does not show a current diagnosis of a left knee disorder.


CONCLUSION OF LAW

A left knee disorder was not incurred in, or aggravated by, active military service.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2011).



REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the Veteran's claim decided herein, VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The RO's February 2007 letter advised the Veteran of the foregoing elements of the notice requirements.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); see also Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  With respect to the Dingess requirements, the RO's February 2007 letter provided the Veteran with notice of what type of information and evidence was needed to establish disability ratings, as well as notice of the type of evidence necessary to establish an effective date.  Accordingly, with this letter, the RO effectively satisfied the remaining notice requirements with respect to the issue on appeal.  Further, the purpose behind the notice requirement has been satisfied because the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claim, including the opportunity to present pertinent evidence.

In any event, the Veteran has not demonstrated any prejudice with regard to the content of the notice.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).

The duty to assist the Veteran has also been satisfied in this case.  The RO has obtained the Veteran's available service treatment records, as well as all of his identified and available post-service treatment records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  VA has provided the Veteran with a VA examination to determine the etiology of any left knee disorder found; however, there was no objective evidence of a current left knee disorder.  38 C.F.R. § 3.159(c)(4).  Although the October 2007 VA examiner did not provide an etiology opinion, a medical opinion is not required as there is no current diagnosis of a left knee disorder.  Accordingly, there is no prejudice to the Veteran in not obtaining another VA examination.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (finding that remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran are to be avoided).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (finding that the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis herein focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (holding that the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 503, 505 (1992).

Service treatment records reflect that the Veteran was evaluated for left knee pain on multiple occasions beginning in September 2003.  The diagnosis was left anterior knee pain secondary to Osgood-Schlatter disease.  In January 2004, the Veteran was recommended for an administrative discharge due to this condition.  The battalion surgeon stated that the Veteran showed no response to medical and physical therapy, and his left knee condition could not be relieved with surgical intervention.  It was further noted that it was a developmental issue and not an injury caused or aggravated by the military lifestyle.  In June 2004, the Veteran was separated from military service due to a physical condition, not a disability.

The Veteran underwent a VA joints examination in October 2007.  The Veteran reported that he never had any specific left knee injury.  He attributed his increasing symptoms to the increased physical demands placed on him due to active military service.  He reported pain in the left knee, but denied weakness, stiffness, swelling, catching, locking, instability or giving away.  Physical examination of the left knee revealed a prominent tibial tubercle that was relatively symmetrical, bilaterally, and consistent with the previous history of Osgood-Schlatter disease.  The knee was subjectively tender to palpation, but there was no evidence of knee instability, or medial or lateral joint line tenderness, bilaterally.  Patellofemoral crepitus was not shown and the knee was stable to both varus and valgus stress testing.  Radiographs of the left knee revealed no acute osseous abnormality and joint spaces were well-preserved.  There was calcification noted on the tibial tubercle that was consistent with the previous history of Osgood-Schlatter disease.  The diagnosis was history of Osgood-Schlatter disease, resolved.

While the service treatment records show the Veteran's complaints of left knee pain secondary to Osgood-Schlatter disease, there is no competent evidence of record showing a current diagnosis of a left knee disorder.  The October 2007 VA examination shows the Veteran's report of continuing left knee pain.  However, pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted.  See Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  The VA examiner noted that the clinical examination, as well as the radiographs of the left knee, was consistent with previous history of Osgood-Schlatter disease, and noted a diagnosis of history of Osgood-Schlatter disease that was resolved.

"Congress specifically limits entitlement for service- connected disease or injury to cases where such incidents have resulted in a disability. . . .  In the absence of proof of present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  With no evidence of a current disability, service connection for a left knee disorder is not warranted.

As there is no medical evidence that provides a diagnosis of a current left knee disorder, the preponderance of the evidence is against this claim for service connection.  Therefore, the doctrine of reasonable doubt is not for application.  Gilbert, 1 Vet. App. at 54.  Accordingly, service connection for a left knee disorder is not warranted.


ORDER

Service connection for a left knee disorder is denied.


REMAND

The Veteran was afforded a VA joints examination in October 2007 in conjunction with the claim of entitlement to service connection for a right hip disorder.  However, the VA examination is not adequate for VA purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that if VA provides a Veteran with an examination in a service connection claim, the examination must be adequate).  On the October 2007 VA examination, the Veteran reported that he developed numbness in his right groin.  The diagnosis was right hip meralgia paresthetica.  A review of the Veteran's service treatment records reveals in-service diagnoses of right hip flexor strain and right hip flexor tendonitis for the Veteran's complaints of right hip pain and numbness in service.  However, the October 2007 VA examiner failed to address any relationship of the Veteran's current right hip disorder to the in-service right hip diagnoses or offer an etiology opinion pertaining to the right hip disorder.

Under these circumstances, a remand is necessary to obtain an opinion as to whether the Veteran's currently diagnosed right hip disorder is related to his military service, to include the right hip pain and numbness diagnosed as right hip flexor strain or tendonitis in service.

Accordingly, the case is remanded for the following actions:

1.  The RO must request that the Veteran identify all VA and non-VA medical providers who have treated him for his right hip disorder since his discharge from the service.  The RO must then obtain copies of the related medical records that are not already in the claims folder.  All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; and (c) describe any further action to be taken by the RO with respect to the claim, and (d) that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.

2.  Thereafter, the Veteran must be afforded an appropriate VA examination to determine the etiology of any current right hip disorder found.  The claims file and all records on Virtual VA be made available to the examiner, and the examiner must specify in the report that the claims file and Virtual VA records have been reviewed.  The examiner must specify the dates encompassed by the Virtual VA records reviewed.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies must be accomplished.  Following a review of the evidence of record, to include the service and post service medical records, and with consideration of the Veteran's statements, the examiner must state whether any right hip disorder found is related to the Veteran's military service, to include his reports of right hip pain and numbness diagnosed as right hip flexor tendinitis as noted in the July, September, and November 2003 service treatment reports.

A complete rationale must be provided for all opinions expressed.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  The report prepared must be typed.  

3.  The RO must notify the Veteran that it is his responsibility to report for the scheduled examination and to cooperate in the development of the claim, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2011).  In the event that the Veteran does not report for the scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

4.  The examination report must be reviewed to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the RO must implement corrective procedures.

5.  After completing the above actions and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


